Dismissed and Opinion Filed August 8, 2017




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00667-CV

                               SCOTTY FRANCIS, Appellant
                                         V.
                           BRITTANY DARBY-FRANCIS, Appellee

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-22146

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Scotty Francis appeals the trial court’s May 11, 2017 judgment. By postcard dated June

14, 2017, we notified appellant that the Court’s $205 filing fee had not been paid. We instructed

him to pay the fee within ten days and cautioned that the failure to do so might result in dismissal

of his appeal. To date, the filing fee has not been paid.

       The clerk’s record was due July 10, 2017. By postcard dated July 11, we notified the

Dallas County District Clerk that the record was overdue and instructed the clerk to file it within

thirty days. The district clerk’s office responded on July 20, 2017, informing us that the clerk’s

record had not been filed because appellant had not paid or made arrangements to pay for the fee.

That same day, we sent appellant a letter, instructing him to file, within ten days, written

verification that he had paid or made arrangements to pay the fee for the clerk’s record or written
documentation that he had been found entitled to proceed without payment of costs. We

cautioned appellant that the failure to comply might result in the dismissal of the appeal for want

of prosecution. See TEX. R. APP. P. 37.3(b). As of today, the clerk’s record has not been filed

and appellant has not filed a response or otherwise communicated with the Court.

       In light of appellant’s failure to comply with this Court’s directives, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE



170667F.P05




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

SCOTTY FRANCIS, Appellant                         On Appeal from the 254th Judicial District
                                                  Court, Dallas County, Texas
No. 05-17-00667-CV       V.                       Trial Court Cause No. DF-16-22146.
                                                  Opinion delivered by Chief Justice Wright,
BRITTANY DARBY-FRANCIS, Appellee                  Justices Francis and Stoddart participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee BRITTANY DARBY-FRANCIS recover her costs, if any,
of this appeal from appellant SCOTTY FRANCIS.


Judgment entered August 8, 2017.




                                            –3–